Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The following is in response to the applicant’s remarks filed 08/04/2021.
	The applicant argues that the restriction is improper as the examiner has not provided adequate proof of a search burden. 
	The examiner agrees with the applicant’s remarks and the restriction has been overcome. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 9 – 11, 14, 15, 17 – 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tong, US20160036064A1, and Tsuo, US20120012471A1 (in IDS). 

Regarding claim 1, Tong teaches a process for the preparation of a membrane electrode assembly (process for making a fuel cell electrode membrane)[0006], the process comprising: providing, in the following layer order,
a green supporting electrode layer comprising a composite of a mixed metal oxide and Ni oxide (anode support comprising a mixed metal oxide and NiO)[0057];
a green mixed metal oxide membrane layer (a mixed metal electrolyte layer is screen printed on the anode support)[0057]; and
a green second electrode layer comprising a composite of a mixed metal oxide and Ni oxide (a cathode layer comprising a mixed metal oxide and metal oxide)[0057] ; and

Tong does not teach wherein a green second electrode layer comprising an Ni oxide, but instead teaches BaCO3, CeO2, ZrO2, Y2O3, Fe2O as the added metal oxide [0057].
	Tsuo teaches a fuel cell containing an electrode assembly wherein the cathode material is selected from variations of dope barium zirconates (same as the instant application and Tong)[0043] wherein it is further taught that Ni is a suitable material for forming a cathode mixture [0041]. Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Tsuo with the cathode material of Tong to substitute NiO for the one of the listed metal oxides in Tong as a simple substitution yielding predictable results.   

Regarding claim 2, combined Tong teaches the process as claimed in claim 1. 
Further, Tong teaches wherein the providing step further comprises:
coating the green mixed metal oxide membrane layer onto the green supporting electrode layer (screen printing the electrolyte mixture onto the anode support)[0057];
coating the green second electrode layer onto said green mixed metal oxide membrane layer (screen printing the cathode mixture on top of the electrolyte mixture)[0057].

Regarding claim 3, , combined Tong the process as claimed in claim 1. 
Further, Tong teaches wherein the providing step further comprises:
preparing the green supporting electrode layer (forming the anode support layer)[057];

coating onto the green second electrode layer onto said green mixed metal oxide membrane layer (screen printing the cathode mixture on top of the electrolyte mixture)[0057].

Regarding claim 4, combined Tong the process as claimed in claim 1. 
Further, Tong teaches wherein the green supporting electrode layer, the green mixed metal oxide membrane layer, the green second electrode layer, or a combination thereof further comprises an organic additive before sintering (starch is added to each electrode slurry before coating and sintering)[0042][0044].

Regarding claim 5, combined Tong teaches the process as claimed in claim 1. 
Combined Tong does not teach wherein the green supporting electrode is formed by extrusion.
	However, Tsuo teaches an electrode catalyst layer being formed of an extrusion step, as well as further stating that extrusion is a known technique in the art for creating formed bodies from slurry mixtures [0088][0090]. Then, it would have been obvious to one skilled in the art to form the green supporting electrode (supporting anode) of combined Tong by way extrusion as an obvious design choice. 

Regarding claim 6, combined Tong teaches the process as claimed in claim 1. 
Further, Tong teaches wherein the mixed metal oxide of the green supporting electrode material (anode materials)[0042], the green mixed metal oxide membrane layer (electrolyte 
A Zra Ceb Accc O3-y   (I)
Wherein A is Ba, Sr, Ca, or a mixture thereof; the sum of a,b and c equals 1; b is from 0 to 0.45; c is from 0.1 to 0.5; Acc is Y, Yb, Pr, Eu, Pr, Sc, In, or a mixture thereof; and y is a number such that formula (I) is uncharged (cathode, anode, and electrolyte selected from dope barium compositions)[0040].

Regarding claim 9, combined Tong teaches the process as claimed in claim 6. 
Further, Tong teaches wherein A is Ba (cathode, anode, and electrolyte selected from dope barium compositions)[0040].

Regarding claim 10, combined Tong teaches the process as claimed in claim 6. 
Further, Tong teaches wherein Acc is Y (BCZYYb BCZY27 BZY20 etc.)[0040].

Regarding claim 11, combined Tong teaches the process as claimed in claim 6. 
Further, Tong teaches, wherein the material of formula (I) is Ba Ce0.2 Zr0.7 Y0.1 O3−y (BCZY27)[0040]

Regarding claim 14, combined Tong teaches the process as claimed in claim 1. 
Further, Tong teaches, wherein the mixed metal oxide in the green supporting electrode layer is the same as the mixed metal oxide in the green second electrode layer (cathode and anode made of BCZY27)[0042][0044].

Regarding claim 15, combined Tong teaches the process as claimed in claim 1. 
Further, Tong teaches wherein the sintering is performed at a sintering temperature of between 1200 and 1800° C (sintering temperature from 1400 C or less)[0008][0047].
Regarding claim 17, Tong teaches a membrane electrode assembly obtained by the process as claimed in claim 1 (membrane electrode assembly formed of the co-sintering process)[0009].

Regarding claim 18, Tong Teaches a membrane electrode assembly comprising, in the following layer order:
a supporting electrode material comprising a Ni composite of formula Ni—AZraCebAcccO3−y (anode support comprising a mixed metal oxide and NiO)[0057];
a membrane layer material comprising AZraCebAcccO3−y (a mixed metal electrolyte layer is screen printed on the anode support)[0057];
a second electrode material comprising a Ni composite of formula Ni—AZraCebAcccO3−y (a cathode layer comprising a mixed metal oxide and metal oxide)[0057];
Wherein A is Ba, Sr, Ca, or a mixture thereof; the sum of a,b and c equals 1; b is from 0 to 0.45; c is from 0.1 to 0.5; Acc is Y, Yb, Pr, Eu, Pr, Sc, In, or a mixture thereof; and y is a number such that formula (I) is uncharged (cathode, anode, and electrolyte selected from dope barium compositions)[0040].
Tong does not teach wherein a green second electrode layer comprising an Ni oxide, but instead teaches BaCO3, CeO2, ZrO2, Y2O3, Fe2O as the added metal oxide [0057].
	Tsuo teaches a fuel cell containing an electrode assembly wherein the cathode material is selected from variations of dope barium zirconates (same as the instant application and 

Regarding claim 19, combined Tong teaches the membrane electrode assembly as claimed in claim 18. 
Further, Tong teaches wherein: the supporting electrode material comprises a Ni composite of formula Ni—BaCe0.2Zr0.7Y0.1O3−y; the membrane layer material comprises BaCe0.2Zr0.7Y0.1O3−y; and the second electrode material comprises a Ni composite of formula Ni- BaCe0.2Zr0.7Y0.1O3−y (cathode, anode, and electrolyte made of BCZY27)[0042][0043][0044].

Regarding claim 20, combined Tong teaches the process as claimed in claim 1. 
Further, Tong teaches wherein the green mixed metal oxide membrane layer comprises a ceramic mixed metal oxide (electrolyte layer made of ceramic mixed metal oxides)[0043].

Regarding claim 21, combined Tong teaches the process as claimed in claim 6. 
Further, Tong teaches wherein the ratio of Ni to the material of formula (I) in the green supporting electrode material and/or the green second electrode material is from 0.2 to 0.8 on a volumetric basis (NiO being 50% of the anode material)[0042].

Regarding claim 22, combined Tong the process as claimed in claim 6. 
Further, Tong teaches wherein 2.75≤y≤2.95 (y = 3 – δ)[0040].

Regarding claim 24, combined Tong teaches the membrane electrode assembly as claimed in claim 18. 
Further, Tong teaches wherein 2.75≤y≤2.95 (y = 3 – δ)[0040].

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tong, US20160036064A1, and Tsuo, US20120012471A1 (in IDS) as applied to claims 1, and 16 above, and further in view of Mizuhara, US20190006680A1 (in IDS). 

Regarding claim 16, combined Tong teaches the process as claimed in claim 1. 
Combined Tong does not teach wherein after sintering, the process further comprises a reducing step.
Mizuhara teaches a method of making an electrode assembly for use in a fuel cell [0001][0011] wherein the materials of the anode undergo a reduction process which reduces the NiO in the anode material to Ni by applying a hydrogen gas during the operation of the fuel cell [0003][0039] which occurs at temperatures from 500 – 700 °C [0006][0151]. 
Then, the electrode assembly of combined Tong would undergo the same process during the operation of the electrode assembly when hydrogen fuel is introduced at the operating temperatures of 450 – 700 °C [0017][fig. 4A].

Regarding claim 23, combined Tong teaches the process as claimed in claim 16. 
Combined Tong does not teach wherein the reducing step comprises applying hydrogen or diluted hydrogen gas at a temperature between 500 and 1200° C.
Mizuhara teaches a method of making an electrode assembly for use in a fuel cell [0001][0011] wherein the materials of the anode undergo a reduction process which reduces the NiO in the anode material to Ni by applying a hydrogen gas during the operation of the fuel cell [0003][0039] which occurs at temperatures from 500 – 700 °C [0006][0151]. 
Then, the electrode assembly of combined Tong would undergo the same process during the operation of the electrode assembly when hydrogen fuel is introduced at the operating temperatures of 450 – 700 °C [0017][fig. 4A].11

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759